Opinion filed March 5,
2010
 
                                                                       In The
                                                                              
  Eleventh
Court of Appeals
                                                                   __________
 
                                                           No. 11-09-00124-CV
                                                     __________
 
                    ENDEAVOR
ENGERY RESOURCES, L.P., Appellant
 
                                                             V.
 
                              DAVID
E. SALTER, TRUSTEE OF THE 
                   LANA L.
SALTER LIVING TRUST, ET AL, Appellees

 
                                   On
Appeal from the 118th District Court
                                                            Martin
County, Texas
                                                       Trial
Court Cause No. 6171
 

 
                                            M
E M O R A N D U M    O P I N I O N 
            The
parties have filed in this court a joint motion to dismiss.  In their motion,
the parties state that they have settled all issues relating to this appeal. 
The motion is granted, and the appeal is dismissed.           
 
                                                                                                            PER
CURIAM                       
March 5, 2010
Panel consists of:  Wright, C.J.,
McCall, J., and Strange, J.